Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of a reference in the remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length (l), the mean outer radius (r) (Claim 1, 17, 18), the second turbine comprises not more than three stages (Claim 9), the second turbine comprises three stage (Claim 10), the first turbine comprises two stage (Claim 15), a passenger jet for at least ten passengers (Claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 8-9; claim 17, line 5-6; claim 18, line 8-9 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”.  The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claim 11, line 1-2 recites “the length l is at least 5 inches”.  The claimed length of “at least 5 inches” includes all lengths greater than 5 inches which include lengths of 25, 30 and 35 inches.  However, the disclosure does not describe a length of 25, 30, or 35 inches (The disclosure only states in page 6 lines 14-16 “The length I of the second turbine also is not particularly limited, but will often be at least 5 inches, e.g., at least 7 inches, or at least 8 inches. I will often not be higher than 20 inches, e.g., not higher than 18 inches, or not higher than 16 inches.”) because the disclosure limits the upper bound to 20 inches.  Therefore, the claims fails the written description requirement.
Claims dependent thereon are rejected for the same reasons.

Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Claim 1, line 8-9; claim 17, line 5-6; claim 18, line 8-9 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”.  The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claims only state the bypass ratio being at least 7 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30, or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the (The claim only states the bypass ratio being at least 8 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claim 11, line 1-2 recites “the length l is at least 5 inches”.  The claimed length of “at least 5 inches” includes all lengths greater than 5 inches which include lengths of 25, 30 and 35 inches.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claim only states the length is at least 5 inches without giving any direction on how to enable a quotient  of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 14-16 “The length I of the second turbine also is not particularly limited, but will often be at least 5 inches, e.g., at least 7 inches, or at least 8 inches. I will often not be higher than 20 inches, e.g., not higher than 18 inches, or not higher than 16 inches.”, but does not give any direction on how to enable a quotient of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches. Therefore, the direction provided by the inventor does not enable a quotient of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches); (G) the existence of working examples (The disclosure only states in page 6 lines 14-16 “The length I of the second turbine also is not particularly limited, but will often be at least 5 inches, e.g., at least 7 inches, or at least 8 inches. I will often not be higher than 20 inches, e.g., not higher than 18 inches, or not higher than 16 inches.”, but does not give any working examples of how to enable a quotient of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches.  Therefore, the existence of working examples provided by the inventor does not enable a quotient of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 14-16 “The length I of the second turbine also is not particularly limited, but will often be at least 5 inches, e.g., at least 7 inches, or at least 8 inches. I will often not be higher than 20 inches, e.g., not higher than 18 inches, or not higher than 16 inches.”, but does not give any direction on or working examples of how to enable a quotient of r/l being at least 1.4 and not higher than 2.1 when the length is 25, 30, or 35 inches.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims dependent thereon are rejected for the same reasons.

Allowable Subject Matter
Claims 2 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered but they are not persuasive. Applicant asserts that there is an inherent upper limit to the bypass ratio.  Examiner respectfully disagrees.  
Pertinent, but not relied upon art NASA (Quest for Performance: The Evolution of Modern Aircraft) states “Bypass ratios between I and 2 are typical of the first turbofan engines introduced in the early 1960's. The more modern turbofan engines for transport aircraft have bypass ratios that usually fall between 4 and 6, and the engine employed on the Lockheed C-5A has a bypass ratio of 8.”.  The citation states that the first bypass ratios were between 1 and 2, but modern turbofan engines have bypass ratios between 4 and 6.  This shows that the upper limit of bypass ratio has increased as the technology advances, so that there is no inherent upper limit to bypass ratios.  Along the same lines, Pertinent, but not relied upon art Hemsworth 
Additionally, turbofans with bypass ratio higher than 20 do exist.  For example, pertinent, but not relied upon art Wildner (US 5076052), Grieb (US 4909031), hereafter Grieb ‘031, and Grieb (US 5012638), hereafter Grieb ‘638 each have a bypass ratio greater than 20.  In each, as the inlet area of the primary duct closes (the inlet area of the primary duct becomes 0), the bypass ratio of the inlet area of the secondary duct to the inlet area of the primary duct becomes larger than 20 because the limit of a ratio approaches infinity as the denominator approaches 0.

    PNG
    media_image1.png
    488
    676
    media_image1.png
    Greyscale


Annotated Figure 2 of Wildner (US 5076052)


    PNG
    media_image2.png
    499
    720
    media_image2.png
    Greyscale

Annotated Figure 1 of Grieb (US 4909031)


    PNG
    media_image3.png
    437
    655
    media_image3.png
    Greyscale

Annotated Figure 1 of Grieb (US 5012638)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741